                Case 2:19-cv-02032-KJM-EFB Document 23 Filed 07/14/20 Page 1 of 12


            1 LEWIS BRISBOIS BISGAARD & SMITH LLP
              SHAHRAM NASSI, SB# 239812
            2   Email: Shahram.Nassi@lewisbrisbois.com
              JOHN W. FAULCONER, SB# 298015
            3   Email: John.Faulconer@lewisbrisbois.com
              333 Bush Street, Suite 1100
            4 San Francisco, California 94104-2872
              Telephone: 415.362.2580
            5 Facsimile: 415.434.0882

            6 Attorneys for Defendant, FCA US. LLC

            7

            8                                      UNITED STATES DISTRICT COURT

            9                      EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION

           10

           11 MARY QUINONEZ, an individual,                              CASE NO. 2:19-cv-02032-KJM-EFB

           12                        Plaintiff,                          STIPULATION  AND    PROTECTIVE
                                                                         ORDER CONFIDENTIAL DESIGNATION
           13             vs.                                            ONLY

           14 FCA US, LLC, A Delaware Limited Liability
              Company, and DOES 1 through 20, inclusive,
           15
                           Defendants.
           16

           17            IT IS HEREBY STIPULATED by and between the Parties to Mary Quinonez v. FCA US
           18 LLC, et al., by and through their respective counsel of record, that in order to facilitate the exchange

           19 of information and documents which may be subject to confidentiality limitations on disclosure due

           20 to federal laws, state laws, and privacy rights, the Parties stipulate as follows:

           21            1.          In this Stipulation and Protective Order, the words set forth below shall have the
           22 following meanings:

           23                   a. “Proceeding” means the above-entitled proceeding, United State District Court,
           24                        Eastern District of California, Sacramento Division Case No. 2:19-cv-02032KJM-
           25                        EFB
           26                   b. “Court” means any judge to which this Proceeding may be assigned, including Court
           27                        staff participating in such proceedings.
           28                   c. “Confidential” means any information which is in the possession of a Designating
LEWI
S               4838-7545-7728.1
BRISBOI                                                                                   2:19-cv-02032-KJM-EFB
S                                  STIPULATION AND PROTECTIVE ORDER CONFIDENTIAL DESIGNATION ONLY
BISGAARD
                Case 2:19-cv-02032-KJM-EFB Document 23 Filed 07/14/20 Page 2 of 12


            1                        Party who believes in good faith that such information is entitled to confidential

            2                        treatment under applicable law.

            3                 d. “Confidential Materials” means any Documents, Testimony or Information as

            4                        defined below designated as “Confidential” pursuant to the provisions of this

            5                        Stipulation and Protective Order.

            6                 e. “Designating Party” means the Party that designates Materials as “Confidential.”

            7                 f. “Disclose” or “Disclosed” or “Disclosure” means to reveal, divulge, give, or make

            8                        available Materials, or any part thereof, or any information contained therein.

            9                 g. “Documents” means (i) any “Writing,” “Original,” and “Duplicate” as those terms

           10                        are defined by California Evidence Code Sections 250, 255, and 260, which have

           11                        been produced in discovery in this Proceeding by any person, and (ii) any copies,

           12                        reproductions, or summaries of all or any part of the foregoing

           13                 h. “Information” means the content of Documents or Testimony.

           14                 i. “Testimony” means all depositions, declarations or other testimony taken or used in

           15                        this Proceeding.

           16            2.          The Designating Party shall have the right to designate as “Confidential” any

           17 Documents, Testimony or Information that the Designating Party in good faith believes to contain

           18 non-public information that is entitled to confidential treatment under applicable law.

           19            3.          The entry of this Stipulation and Protective Order does not alter, waive, modify, or

           20 abridge any right, privilege or protection otherwise available to any Party with respect to the

           21 discovery of matters, including but not limited to any Party’s right to assert the attorney-client

           22 privilege, the attorney work product doctrine, or other privileges, or any Party’s right to contest any

           23 such assertion.

           24            4.          Any Documents, Testimony or Information to be designated as “Confidential” must

           25 be clearly so designated before the Document, Testimony or Information is Disclosed or produced.

           26 The parties may agree that the case name and number are to be part of the “Confidential”

           27 designation. The” Confidential” designation should not obscure or interfere with the legibility of the

           28 designated Information.
LEWI
S               4838-7545-7728.1
BRISBOI                                                           2                       2:19-cv-02032-KJM-EFB
S                                  STIPULATION AND PROTECTIVE ORDER CONFIDENTIAL DESIGNATION ONLY
BISGAARD
                Case 2:19-cv-02032-KJM-EFB Document 23 Filed 07/14/20 Page 3 of 12


            1                 a. For Documents (apart from transcripts of depositions or other pretrial or trial

            2                        proceedings), the Designating Party must affix the legend “Confidential” on each

            3                        page of any Document containing such designated Confidential Material.

            4                 b. For Testimony given in depositions the Designating Party may either:

            5                            i. Identify on the record, before the close of the deposition, all “Confidential”

            6                               Testimony, by specifying all portions of the Testimony that qualify as

            7                               “Confidential;” or

            8                           ii. Designate the entirety of the Testimony at the deposition as “Confidential”

            9                               (before the deposition is concluded) with the right to identify more specific

           10                               portions of the Testimony as to which protection is sought within 30 days

           11                               following receipt of the deposition transcript. In circumstances where

           12                               portions of the deposition Testimony are designated for protection, the

           13                               transcript pages containing “Confidential” Information may be separately

           14                               bound by the court reporter, who must affix to the top of each page the legend

           15                               “Confidential,” as instructed by the Designating Party.

           16                 c. For Information produced in some form other than Documents, and for any other

           17                        tangible items, including, without limitation, compact discs or DVDs, the

           18                        Designating Party must affix in a prominent place on the exterior of the container or

           19                        containers in which the Information or item is stored the legend “Confidential.” If

           20                        only portions of the Information or item warrant protection, the Designating Party,

           21                        to the extent practicable, shall identify the “Confidential” portions.

           22            5.          The inadvertent production by any of the undersigned Parties or non-Parties to the

           23 Proceedings of any Document, Testimony or Information during discovery in this Proceeding

           24 without a “Confidential” designation, shall be without prejudice to any claim that such item is

           25 “Confidential” and such Party shall not be held to have waived any rights by such inadvertent

           26 production. In the event that any Document, Testimony or Information that is subject to a

           27 “Confidential” designation is inadvertently produced without such designation, the Party that

           28 inadvertently produced the document shall give written notice of such inadvertent production within
LEWI
S               4838-7545-7728.1
BRISBOI                                                           3                       2:19-cv-02032-KJM-EFB
S                                  STIPULATION AND PROTECTIVE ORDER CONFIDENTIAL DESIGNATION ONLY
BISGAARD
                Case 2:19-cv-02032-KJM-EFB Document 23 Filed 07/14/20 Page 4 of 12


            1 twenty (20) days of discovery of the inadvertent production, together with a further copy of the

            2 subject Document, Testimony or Information designated as “Confidential” (the “Inadvertent

            3 Production Notice”). Upon receipt of such Inadvertent Production Notice, the Party that received

            4 the inadvertently produced Document, Testimony or Information shall promptly destroy the

            5 inadvertently produced Document, Testimony or Information and all copies thereof, or, at the

            6 expense of the producing Party, return such together with all copies of such Document, Testimony

            7 or Information to counsel for the producing Party and shall retain only the “Confidential” designated

            8 Materials. Should the receiving Party choose to destroy such inadvertently produced Document,

            9 Testimony or Information, the receiving Party shall notify the producing Party in writing of such

           10 destruction within ten (10) days of receipt of written notice of the inadvertent production. This

           11 provision is not intended to apply to any inadvertent production of any Information protected by

           12 attorney-client or work product privileges. In the event that this provision conflicts with any

           13 applicable law regarding waiver of confidentiality through the inadvertent production of

           14 Documents, Testimony or Information, such law shall govern.

           15            6.          In the event that counsel for a Party receiving Documents, Testimony or Information

           16 in discovery designated as “Confidential” objects to such designation with respect to any or all of

           17 such items, said counsel shall advise counsel for the Designating Party, in writing, of such

           18 objections, the specific Documents, Testimony or Information to which each objection pertains, and

           19 the specific reasons and support for such objections (the “Designation Objections”). Counsel for the

           20 Designating Party shall have thirty (30) days from receipt of the written Designation Objections to

           21 either (a) agree in writing to de-designate Documents, Testimony or Information pursuant to any or

           22 all of the Designation Objections and/or (b) file a motion with the Court seeking to uphold any or

           23 all designations on Documents, Testimony or Information addressed by the Designation Objections

           24 (the “Designation Motion”). Pending a resolution of the Designation Motion by the Court, any and

           25 all existing designations on the Documents, Testimony or Information at issue in such Motion shall

           26 remain in place. The Designating Party shall have the burden on any Designation Motion of

           27 establishing the applicability of its “Confidential” designation. In the event that the Designation

           28 Objections are neither timely agreed to nor timely addressed in the Designation Motion, then such
LEWI
S               4838-7545-7728.1
BRISBOI                                                           4                       2:19-cv-02032-KJM-EFB
S                                  STIPULATION AND PROTECTIVE ORDER CONFIDENTIAL DESIGNATION ONLY
BISGAARD
                Case 2:19-cv-02032-KJM-EFB Document 23 Filed 07/14/20 Page 5 of 12


            1 Documents, Testimony or Information shall be de-designated in accordance with the Designation

            2 Objection applicable to such material.

            3            7.          Access to and/or Disclosure of Confidential Materials designated as “Confidential”

            4 shall be permitted only to the following persons:

            5                 a. The Court;

            6                 b. (1) Attorneys of record in the Proceedings and their affiliated attorneys, paralegals,

            7                        clerical and secretarial staff employed by such attorneys who are actively involved

            8                        in the Proceedings and are not employees of any Party. (2) In-house counsel to the

            9                        undersigned Parties and the paralegal, clerical and secretarial staff employed by such

           10                        counsel. Provided, however, that each non-lawyer given access to Confidential

           11                        Materials shall be advised that such Materials are being Disclosed pursuant to, and

           12                        are subject to, the terms of this Stipulation and Protective Order and that they may

           13                        not be Disclosed other than pursuant to its terms;

           14                 c. Those officers, directors, partners, members, employees and agents of all non-

           15                        designating Parties that counsel for such Parties deems necessary to aid counsel in

           16                        the prosecution and defense of this Proceeding; provided, however, that prior to the

           17                        Disclosure of Confidential Materials to any such officer, director, partner, member,

           18                        employee or agent, counsel for the Party making the Disclosure shall deliver a copy

           19                        of this Stipulation and Protective Order to such person, shall explain that such person

           20                        is bound to follow the terms of such Order, and shall secure the signature of such

           21                        person on a statement in the form attached hereto as Exhibit A;

           22                 d. Court reporters in this Proceeding (whether at depositions, hearings, or any other

           23                        proceeding);

           24                 e. Any deposition, trial or hearing witness in the Proceeding who previously has had

           25                        access to the Confidential Materials, or who is currently or was previously an officer,

           26                        director, partner, member, employee or agent of an entity that has had access to the

           27                        Confidential Materials;

           28                 f. Any deposition or non-trial hearing witness in the Proceeding who previously did
LEWI
S               4838-7545-7728.1
BRISBOI                                                           5                       2:19-cv-02032-KJM-EFB
S                                  STIPULATION AND PROTECTIVE ORDER CONFIDENTIAL DESIGNATION ONLY
BISGAARD
                Case 2:19-cv-02032-KJM-EFB Document 23 Filed 07/14/20 Page 6 of 12


            1                        not have access to the Confidential Materials; provided, however, that each such

            2                        witness given access to Confidential Materials shall be advised that such Materials

            3                        are being Disclosed pursuant to, and are subject to, the terms of this Stipulation and

            4                        Protective Order and that they may not be Disclosed other than pursuant to its terms;

            5                  g. Mock jury participants, provided, however, that prior to the Disclosure of

            6                        Confidential Materials to any such mock jury participant, counsel for the Party

            7                        making the Disclosure shall deliver a copy of this Stipulation and Protective Order

            8                        to such person, shall explain that such person is bound to follow the terms of such

            9                        Order, and shall secure the signature of such person on a statement in the form

           10                        attached hereto as Exhibit A.

           11                  h. Outside experts or expert consultants consulted by the undersigned Parties or their

           12                        counsel in connection with the Proceeding, whether or not retained to testify at any

           13                        oral hearing; provided, however, that prior to the Disclosure of Confidential

           14                        Materials to any such expert or expert consultant, counsel for the Party making the

           15                        Disclosure shall deliver a copy of this Stipulation and Protective Order to such

           16                        person, shall explain its terms to such person, and shall secure the signature of such

           17                        person on a statement in the form attached hereto as Exhibit A. It shall be the

           18                        obligation of counsel, upon learning of any breach or threatened breach of this

           19                        Stipulation and Protective Order by any such expert or expert consultant, to promptly

           20                        notify counsel for the Designating Party of such breach or threatened breach; and

           21                  i. Any other person that the Designating Party agrees to in writing.

           22            8.          Confidential Materials shall be used by the persons receiving them only for the

           23 purposes of preparing for, conducting, participating in the conduct of, and/or prosecuting and/or

           24 defending the Proceeding, and not for any business or other purpose whatsoever.

           25            9.          Any Party to the Proceeding (or other person subject to the terms of this Stipulation

           26 and Protective Order) may ask the Court, after appropriate notice to the other Parties to the

           27 Proceeding, to modify or grant relief from any provision of this Stipulation and Protective Order.

           28            10.         Entering into, agreeing to, and/or complying with the terms of this Stipulation and
LEWI
S               4838-7545-7728.1
BRISBOI                                                           6                       2:19-cv-02032-KJM-EFB
S                                  STIPULATION AND PROTECTIVE ORDER CONFIDENTIAL DESIGNATION ONLY
BISGAARD
                Case 2:19-cv-02032-KJM-EFB Document 23 Filed 07/14/20 Page 7 of 12


            1 Protective Order shall not:

            2                  a. Operate as an admission by any person that any particular Document, Testimony or

            3                        Information marked “Confidential” contains or reflects trade secrets, proprietary,

            4                        confidential or competitively sensitive business, commercial, financial or personal

            5                        information; or

            6                  b. Prejudice in any way the right of any Party (or any other person subject to the terms

            7                        of this Stipulation and Protective Order):

            8                            i. To seek a determination by the Court of whether any particular Confidential

            9                               Material should be subject to protection as “Confidential” under the terms of

           10                               this Stipulation and Protective Order; or

           11                           ii. To seek relief from the Court on appropriate notice to all other Parties to the

           12                               Proceeding from any provision(s) of this Stipulation and Protective Order,

           13                               either generally or as to any particular Document, Material or Information.

           14            11.         Any Party to the Proceeding who has not executed this Stipulation and Protective

           15 Order as of the time it is presented to the Court for signature may thereafter become a Party to this

           16 Stipulation and Protective Order by its counsel’s signing and dating a copy thereof and filing the

           17 same with the Court, and serving copies of such signed and dated copy upon the other Parties to this

           18 Stipulation and Protective Order.

           19            12.         Any Information that may be produced by a non-Party witness in discovery in the

           20 Proceeding pursuant to subpoena or otherwise may be designated by such non-Party as

           21 “Confidential” under the terms of this Stipulation and Protective Order, and any such designation

           22 by a non-Party shall have the same force and effect, and create the same duties and obligations, as

           23 if made by one of the undersigned Parties hereto. Any such designation shall also function as a

           24 consent by such producing Party to the authority of the Court in the Proceeding to resolve and

           25 conclusively determine any motion or other application made by any person or Party with respect

           26 to such designation, or any other matter otherwise arising under this Stipulation and Protective

           27 Order.

           28            13.         If any person subject to this Stipulation and Protective Order who has custody of any
LEWI
S               4838-7545-7728.1
BRISBOI                                                           7                       2:19-cv-02032-KJM-EFB
S                                  STIPULATION AND PROTECTIVE ORDER CONFIDENTIAL DESIGNATION ONLY
BISGAARD
                Case 2:19-cv-02032-KJM-EFB Document 23 Filed 07/14/20 Page 8 of 12


            1 Confidential Materials receives a subpoena or other process (“Subpoena”) from any government or

            2 other person or entity demanding production of Confidential Materials, the recipient of the

            3 Subpoena shall promptly give notice of the same by electronic mail transmission, followed by either

            4 express mail or overnight delivery to counsel of record for the Designating Party, and shall furnish

            5 such counsel with a copy of the Subpoena. Upon receipt of this notice, the Designating Party may,

            6 in its sole discretion and at its own cost, move to quash or limit the Subpoena, otherwise oppose

            7 production of the Confidential Materials, and/or seek to obtain confidential treatment of such

            8 Confidential Materials from the subpoenaing person or entity to the fullest extent available under

            9 law. The recipient of the Subpoena may not produce any Documents, Testimony or Information

           10 pursuant to the Subpoena prior to the date specified for production on the Subpoena.

           11            14.         Nothing in this Stipulation and Protective Order shall be construed to preclude either

           12 Party from asserting in good faith that certain Confidential Materials require additional protection.

           13 The Parties shall meet and confer to agree upon the terms of such additional protection.

           14            15.         If, after execution of this Stipulation and Protective Order, any Confidential

           15 Materials submitted by a Designating Party under the terms of this Stipulation and Protective Order

           16 is Disclosed by a non-Designating Party to any person other than in the manner authorized by this

           17 Stipulation and Protective Order, the non-Designating Party responsible for the Disclosure shall

           18 bring all pertinent facts relating to the Disclosure of such Confidential Materials to the immediate

           19 attention of the Designating Party.

           20            16.         This Stipulation and Protective Order is entered into without prejudice to the right of

           21 any Party to knowingly waive the applicability of this Stipulation and Protective Order to any

           22 Confidential Materials designated by that Party. If the Designating Party uses Confidential Materials

           23 in a non-Confidential manner, then the Designating Party shall advise that the designation no longer

           24 applies.

           25            17.         Where any Confidential Materials, or Information derived from Confidential

           26 Materials, is included in any motion or other proceeding governed by California Rules of Court,

           27 Rules 2.550 and 2.551, the party shall follow those rules. With respect to discovery motions or other

           28 proceedings not governed by California Rules of Court, Rules 2.550 and 2.551, the following shall
LEWI
S               4838-7545-7728.1
BRISBOI                                                           8                       2:19-cv-02032-KJM-EFB
S                                  STIPULATION AND PROTECTIVE ORDER CONFIDENTIAL DESIGNATION ONLY
BISGAARD
                Case 2:19-cv-02032-KJM-EFB Document 23 Filed 07/14/20 Page 9 of 12


            1 apply: If Confidential Materials or Information derived from Confidential Materials are submitted

            2 to or otherwise disclosed to the Court in connection with discovery motions and proceedings, the

            3 same shall be separately filed under seal with the clerk of the Court in an envelope marked:

            4 “CONFIDENTIAL – FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER AND

            5 WITHOUT ANY FURTHER SEALING ORDER REQUIRED.” Without written permission from

            6 the Designating Party or a court order secured after appropriate notice to all interested persons, a

            7 Party may not file in the public record in this action any Confidential Material. Confidential

            8 Material may only be filed under seal pursuant to a court order authorizing the sealing of the specific

            9 Confidential Material at issue. However, the designation of material as confidential, without more,

           10 is insufficient to obtain a sealing order. Any party that seeks to file Confidential Material under seal

           11 must comply with Local Rule 141, which governs motions for a sealing order. As provided in Local

           12 Rule 141, a sealing order will issue only upon a request establishing that the Confidential Material

           13 at issue is privileged, protectable as a trade secret, or otherwise entitled to protection under the law.

           14 Further, the briefing on the motion for a sealing order shall address U.S. Supreme Court and Ninth

           15 Circuit standards for whether the material may be filed under seal. Regardless of which party files

           16 the motion for a sealing order, the party that designated the material as confidential shall file a brief

           17 addressing those standards, and shall have the burden of establishing that the Confidential Material

           18 should be filed but not made publicly available.

           19            18.         The Parties shall meet and confer regarding the procedures for use of Confidential

           20 Materials at trial and shall move the Court for entry of an appropriate order.

           21            19.         Nothing in this Stipulation and Protective Order shall affect the admissibility into

           22 evidence of Confidential Materials or abridge the rights of any person to seek judicial review or to

           23 pursue other appropriate judicial action with respect to any ruling made by the Court concerning the

           24 issue of the status of Protected Material.

           25            20.         This Stipulation and Protective Order shall continue to be binding after the

           26 conclusion of this Proceeding and all subsequent proceedings arising from this Proceeding, except

           27 that a Party may seek the written permission of the Designating Party or may move the Court for

           28 relief from the provisions of this Stipulation and Protective Order. To the extent permitted by law,
LEWI
S               4838-7545-7728.1
BRISBOI                                                           9                       2:19-cv-02032-KJM-EFB
S                                  STIPULATION AND PROTECTIVE ORDER CONFIDENTIAL DESIGNATION ONLY
BISGAARD
                Case 2:19-cv-02032-KJM-EFB Document 23 Filed 07/14/20 Page 10 of 12


            1 the Court shall retain jurisdiction to enforce, modify, or reconsider this Stipulation and Protective

            2 Order, even after the Proceeding is terminated.

            3            21.         Upon written request made within thirty (30) days after the settlement or other

            4 termination of the Proceeding, the undersigned Parties shall have thirty (30) days to either (a)

            5 promptly return to counsel for each Designating Party all Confidential Materials and all copies

            6 thereof (except that counsel for each Party may maintain in its files, in continuing compliance with

            7 the terms of this Stipulation and Protective Order, all work product, one copy of each pleading filed

            8 with the Court, and one copy of each deposition together with the exhibits marked at the deposition

            9 – which shall be treated as confidential per the terms of the Protective Order), (b) agree with counsel

           10 for the Designating Party upon appropriate methods and certification of destruction or other

           11 disposition of such Confidential Materials, or (c) as to any Documents, Testimony or other

           12 Information not addressed by sub-paragraphs (a) and (b), file a motion seeking a Court order

           13 regarding proper preservation of such Materials. To the extent permitted by law the Court shall

           14 retain continuing jurisdiction to review and rule upon the motion referred to in sub-paragraph (c)

           15 herein.

           16            22.         After this Stipulation and Protective Order has been signed by counsel for all Parties,

           17 it shall be presented to the Court for entry. Counsel agree to be bound by the terms set forth herein

           18 with regard to any Confidential Materials that have been produced before the Court signs this

           19 Stipulation and Protective Order.

           20            23.         The Parties and all signatories to the Certification attached hereto as Exhibit A agree

           21 to be bound by this Stipulation and Protective Order pending its approval and entry by the Court. In

           22 the event that the Court modifies this Stipulation and Protective Order, or in the event that the Court

           23 enters a different Protective Order, the Parties agree to be bound by this Stipulation and Protective

           24 Order until such time as the Court may enter such a different Order. It is the Parties’ intent to be

           25 bound by the terms of this Stipulation and Protective Order pending its entry so as to allow for

           26 immediate production of Confidential Materials under the terms herein.

           27

           28
LEWI
S               4838-7545-7728.1
BRISBOI                                                          10                       2:19-cv-02032-KJM-EFB
S                                  STIPULATION AND PROTECTIVE ORDER CONFIDENTIAL DESIGNATION ONLY
BISGAARD
                Case 2:19-cv-02032-KJM-EFB Document 23 Filed 07/14/20 Page 11 of 12


            1            This Stipulation and Protective Order may be executed in counterparts.

            2

            3 DATED:                                        THE BARRY LAW FIRM

            4
                                                            By:   signature on original
            5
                                                                  DAVID N. BARRY, ESQ.
            6                                                     ELIZABETH QUINN, ESQ.
                                                                  Attorney for Plaintiff,
            7                                                     MARY QUINONEZ

            8

            9
                DATED:                                            LEWIS BRISBOIS BISGAARD & SMITH LLP
           10
                                                            By: /s/ signature on original
           11                                                    Shahram Nassi
                                                                 John W. Faulconer
           12
                                                                 Attorneys for Defendant, FCA US. LLC
           13

           14

           15                                                  ORDER
           16            GOOD CAUSE APPEARING, the Court hereby approves this Stipulation and Protective
           17 Order.

           18            IT IS SO ORDERED.
           19 Dated: July 13, 2020.

           20

           21

           22

           23

           24

           25

           26

           27

           28
LEWI
S               4838-7545-7728.1
BRISBOI                                                          11                       2:19-cv-02032-KJM-EFB
S                                  STIPULATION AND PROTECTIVE ORDER CONFIDENTIAL DESIGNATION ONLY
BISGAARD
                Case 2:19-cv-02032-KJM-EFB Document 23 Filed 07/14/20 Page 12 of 12


            1
                               CERTIFICATION RE CONFIDENTIAL DISCOVERY MATERIALS
            2
                         I hereby acknowledge that I, ___________________________________[NAME],
            3
                ______________________________________________ [POSITION AND EMPLOYER], am
            4
                about to receive Confidential Materials supplied in connection with the Proceeding, (United State
            5
                District Court, Eastern District of California, Sacramento Division Case No. 2:19-cv-02032KJM-
            6
                EFB). I certify that I understand that the Confidential Materials are provided to me subject to the
            7
                terms and restrictions of the Stipulation and Protective Order filed in this Proceeding. I have been
            8
                given a copy of the Stipulation and Protective Order; I have read it, and I agree to be bound by its
            9
                terms.
           10
                         I understand that Confidential Materials, as defined in the Stipulation and Protective Order,
           11
                including any notes or other records that may be made regarding any such materials, shall not be
           12
                Disclosed to anyone except as expressly permitted by the Stipulation and Protective Order. I will
           13
                not copy or use, except solely for the purposes of this Proceeding, any Confidential Materials
           14
                obtained pursuant to this Protective Order, except as provided therein or otherwise ordered by the
           15
                Court in the Proceeding.
           16
                         I further understand that I am to retain all copies of all Confidential Materials provided to
           17
                me in the Proceeding in a secure manner, and that all copies of such Materials are to remain in my
           18
                personal custody until termination of my participation in this Proceeding, whereupon the copies of
           19
                such Materials will be returned to counsel who provided me with such Materials.
           20
                         I declare under penalty of perjury, under the laws of the State of California, that the foregoing
           21
                is true and correct. Executed this _____ day of ______, 20__, at __________________.
           22
                Dated: _______________                      By:_________________________________
           23                                                  Signature
                                                               _________________________________
           24                                                  Title
           25                                                  _________________________________
                                                               Address
           26                                                  _________________________________
                                                               City, State, Zip
           27                                                  _________________________________
                                                               Telephone Number
           28
LEWI
S               4838-7545-7728.1
BRISBOI                                                          12                       2:19-cv-02032-KJM-EFB
S                                  STIPULATION AND PROTECTIVE ORDER CONFIDENTIAL DESIGNATION ONLY
BISGAARD
